DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 5-12 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 5, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A pit ladder apparatus for use in a hoistway of an elevator to access between an elevator hall and a pit, the pit ladder apparatus comprising: a ladder; and a position change means to be fixed to the hoistway, the position change means for moving the ladder to either a use position where the ladder is used or a retracted position for retracting the ladder when not used so as not to interfere with operation of the elevator, the position change means including a counter weight and one or more mounting arms that are supported so as to swing freely in a seesaw manner, wherein the ladder is mounted to one end of each of the mounting arms, the counter weight is mounted to the other end of each of the mounting arms, and a moment on a side of the counter weight is set larger than a moment on a side of the ladder.”
None of the references of the prior art teach or suggest the elements of the elevator system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Claims 13-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 13, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A pit ladder apparatus for use in a hoistway of an elevator to access between an elevator hall and a pit, the pit ladder apparatus comprising: a ladder; and a counter weight and one or more mounting arms that are pivotally supported to move the ladder to either a use position where the ladder is used or a retracted position for retracting the ladder when not used so as not to interfere with operation of the elevator, wherein the ladder is mounted to one end of each of the mounting arms, the counter weight is mounted to the other end of each of the mounting arms, and a moment on a side of the counter weight is set larger than a moment on a side of the ladder.”
None of the references of the prior art teach or suggest the elements of the elevator system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654